Case: 16-10813      Document: 00514505594         Page: 1    Date Filed: 06/08/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 16-10813                              June 8, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
BRIAN BARKSDALE,

                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CV-3080


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.

PER CURIAM: *
       Brian Barksdale, Texas prisoner # 711336, has appealed the district
court’s judgment dismissing his application for a writ of habeas corpus
challenging the respondent’s denial of street-time-credit upon revocation of his
parole in 2014.      We previously granted a certificate of appealability with



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10813     Document: 00514505594     Page: 2   Date Filed: 06/08/2018


                                  No. 16-10813

respect to the question whether the district court erred in determining that
Barksdale was not eligible for street-time credit under Texas Government
Code § 508.283 because he was a person described in Texas Government Code
§ 508.149(a)(11).
      We will defer to the state court’s determination that Barksdale was
ineligible for street-time credit as a matter of state law and, therefore, had not
been denied a right guaranteed by the United States Constitution. See Charles
v. Thaler, 629 F.3d 494, 500-01 (5th Cir. 2011). Barksdale has not shown that
the state court’s ruling “was so lacking in justification that there was an error
well understood and comprehended in existing law beyond any possibility for
fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011). He
has not shown that the state-court decision was both incorrect and objectively
unreasonable. See Woodford v. Visciotti, 537 U.S. 19, 27 (2002). The judgment
is AFFIRMED.




                                        2